Case: 19-11977    Date Filed: 12/20/2019   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-11977
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:18-cr-20981-FAM-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

WILBERTO VALLECILLA GAMBOA,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (December 20, 2019)

Before WILSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Philip R. Horowitz, appointed counsel for Wilberto Vallecilla Gamboa in

this direct criminal appeal, has moved to withdraw from further representation of
              Case: 19-11977     Date Filed: 12/20/2019   Page: 2 of 2


the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Vallecilla’s conviction and sentence are

AFFIRMED.




                                         2